Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 8
TO THE LOAN AND SECURITY AGREEMENT

 

Dated as of June 30, 2017

 

AMENDMENT NO. 8 TO THE LOAN AND SECURITY AGREEMENT (this “Amendment”) among PLUG
POWER INC., a Delaware corporation (“Plug”), EMERGING POWER INC., a Delaware
corporation, EMERGENT POWER INC., a Delaware corporation, (each, a “Borrower”)
and NY GREEN BANK (“Lender”).

 

PRELIMINARY STATEMENTS:

 

(1)                                 Borrowers and Lender have entered into a
Loan and Security Agreement, dated as of December 23, 2016 (such Loan and
Security Agreement, as amended, supplemented, amended and restated and otherwise
modified from time to time, the “Loan and Security Agreement”).  Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Loan and Security Agreement.

 

(2)                              Plug has formed Plug Power Asia Pacific
Limited, a wholly-owned subsidiary organized under the laws of Hong Kong (“Plug
Hong Kong”), and has delivered to the Lender copies of the following:  (a) the
organizational documents of Plug Hong Kong, (b) a stock certificate representing
65 Ordinary Shares of Plug Hong Kong and (c) a transfer power therefor executed
in blank.  Borrowers have requested that Plug Hong Kong be excluded from any
obligation to join the Loan and Security Agreement and that any other Foreign
Subsidiary, and its Subsidiaries, be excluded from the definition of Qualified
Subsidiary.

 

(3)                                 Plug has advised Lender that Plug has
entered into Rental Schedule No. 5, dated as of March 31, 2017 (“GCI No. 5”)
under and pursuant to the Master Lease Agreement, dated as of June 3, 2016,
between Plug and Generate Capital Inc. (as amended and restated and otherwise
modified from time to time, the “2016 Master Lease” and together with the leases
thereunder and other documents delivered in connection therewith, the “2016
Master Lease Facility”) and in connection therewith has granted a security
interest to secure its obligations under the 2016 Master Lease and the leases
entered into thereunder in certain personal property that does not consist
solely of the assets of the relevant Project (such other personal property,
“Additional GCI Collateral”).  Indebtedness under the 2016 Master Lease, and
Liens securing such Indebtedness are Permitted Indebtedness and Permitted Liens,
respectively.  Under Section 3.2 of the Loan and Security Agreement, equipment
leased under the 2016 Master Lease is expressly excluded from Lender’s Lien.  It
is a condition to the lessor continuing the leases under the 2016 Master Lease
that the Loan and Security Agreement expressly permit the Liens granted under
the 2016 Master Lease and that Lender not have a Lien on the Project or the
Additional GCI Collateral securing the 2016 Master Lease and the leases
thereunder.  Borrowers have requested that Lender (a) confirm that the reference
to the master lease with Generate Capital Inc. in Schedule 5.16 to the Loan and
Security Agreement is a reference to the 2016 Master Lease, including
supplemented and otherwise modified by its schedules entered into after
December 23, 2016, including GCI No. 5, and (b) release any Liens in its favor
on the Additional GCI Collateral.

 

(4)                                 Plug has advised Lender that Plug intends to
enter into a new sale leaseback facility with Wells Fargo Equipment
Finance, Inc., pursuant to a master lease agreement similar to the 2016 Master
Lease, except for certain business and other terms, which differ from the 2016
Master Lease (such master lease agreement, the leases thereunder and the
documents delivered thereunder and therewith, collectively, the “2017 Master
Lease Facility”).  Such other terms of the 2017 Master Lease Facility

 

--------------------------------------------------------------------------------


 

would include that (a) Plug would be required to post cash collateral to secure
the payment and performance of its obligations under each lease entered into
pursuant to such 2017 Master Lease Facility (“Cash Collateral Requirement”) and
(b) the lessor also would condition entering into each lease under the 2017
Master Lease Facility upon Plug agreeing to assign, and certain customers of
Plug agreeing to accept and assume an assignment of, such lease on certain
conditions if Plug failed to perform its obligations under the 2017 Master Lease
Facility (“Customer Support Requirement”).  Borrowers have requested that the
Loan and Security Agreement be amended to permit the Cash Collateral Requirement
and the Customer Support Requirement.

 

(5)                              Lender is, on the terms and conditions stated
below, willing to grant the request of Borrowers, and Borrowers and Lender have
agreed to amend the Loan and Security Agreement as hereinafter set forth.

 

NOW THEREFORE, for the parties hereto hereby agree as follows:

 

1.                                      Amendments.  The Loan and Security
Agreement is, effective as of the date hereof, upon the satisfaction of the
Conditions Precedent, amended as follows.

 

a.              Clause (xv) of the definition of “Permitted Liens” in
Section 1.1 of the Loan and Security Agreement is hereby amended and restated to
read as follows:

 

“(xv) Liens on the assets of a Project, the related Project Documents and cash
collateral (including pursuant to an SPE Project Financing) that secure
(A) obligations (including Indebtedness) of a Borrower or an SPE in respect of
such Project pursuant to a Project Financing Document relating to such Project
(including, without limitation, its financing) and/or (B) reimbursement
obligations relating to letters of credit supporting the Indebtedness of such
Borrower under such Project Financing Document, or (C) a non-recourse loan made
to an SPE; provided that in any case the aggregate cash collateral pledged in
respect of any Project shall not exceed the value of such Project, at the time
the relevant lease is entered into  (and, for the avoidance of doubt, for
purposes of this calculation, “aggregate cash collateral pledge” shall include
cash pledged in connection with such Project and or maintained in any Project
Restricted Account);”

 

b.              The definition of “Permitted Liens” in Section 1.1 of the Loan
and Security Agreement is hereby amended to renumber existing clause (xx) of
such definition to be clause (xxi), and to add to such definition in appropriate
numerical order the following new clause, which shall be clause (xx) of such
definition:

 

“(xx) any put or assignment, whether conditional or unconditional, mandatory or
otherwise, of any lease or other Project Financing Document, under which a
Person other than a Borrower accepts and assumes (or agrees to accept or
assume), whether contingent, conditional or otherwise, such lease or other
Project Financing Document;”

 

c.               The definition of “Project Financing Agreement” in Section 1.1
of the Loan and Security Agreement is hereby amended and restated to read as
follows:

 

““Project Financing Agreement” means, for any Project, any material lease or
financing agreement that meets all of the following requirements:  (a) is
entered into in the ordinary course of business by Borrower or any SPE and
consistent with past practices or industry norms, (b) provides for the lease or
non-recourse debt financing of such Project, (c) has terms, conditions and
structures that are either (i) not materially adverse to the Lender

 

2

--------------------------------------------------------------------------------


 

relative to the Project Financing Agreements of Borrower that exist as of the
Closing Date or (ii) approved in writing by the Lender, and (d) is secured by
any or all of the following: (i) such Project and related assets (which include,
without limitation, the Equipment comprising a Project, the generation of power
from a Project, receivables arising therefrom and cash proceeds thereof (and
receivables arising from the servicing thereof and the cash proceeds thereof),
(ii) cash collateral permitted under the definition of Permitted Liens,
(iii) the Deposit Account in which such cash collateral is maintained, (iv) the
power purchase agreements and other Project Documents related thereto, and
(v) documents, books and records related to such Project and such assets,
including project finance documents that are entered into specifically in
connection with a Project or any other Project (and its related assets) with the
same Project Lender under any Project Financing Agreement.”

 

d.              The definition of “Project Restricted Accounts” in Section 1.1
of the Loan and Security Agreement is hereby amended and restated to read as
follows:

 

““Project Restricted Accounts” means, with respect to any Project, the deposit
account(s) and/or securities account(s) that have been established pursuant to
or in connection with the Project Financing Documents relating to such Project
(and any other Projects subject to such Project Financing Documents) for the
purpose of securing such Project Financing Documents, including, without
limitation, for collecting, allocating and distributing proceeds generated by
such Project(s).  For the avoidance of doubt, Borrower shall comply with
Section 7.14(b) with respect to any allocation or distribution of such
proceeds.”

 

e.               The definition of “Qualified Subsidiary” in Section 1.1 of the
Loan and Security Agreement is hereby amended and restated to read as follows:

 

““Qualified Subsidiary” means any direct or indirect Subsidiary (other than
ServiceCo, any SPE, any Foreign Subsidiary, any Subsidiary of a Foreign
Subsidiary, any Subsidiary the material assets of which are the equity interests
and debt issued by one or more Foreign Subsidiaries, or any other Subsidiary if
such Subsidiary being deemed to be a Qualified Subsidiary could reasonably be
expected to have an adverse tax consequence for the Borrowers or any of their
Subsidiaries) representing (a) individually, more than 5% of the consolidated
assets or consolidated revenue of the Borrower and its Subsidiaries, on a
consolidated basis and (b) collectively with all non-Qualified Subsidiaries,
more than 10% of the consolidated assets or consolidated revenue of the Borrower
and its Subsidiaries, on a consolidated basis; provided that only tangible
assets (and no acquisition accounting for intangible assets) shall be used in
the calculation of such Subsidiaries’ assets.”

 

f.                Section 1.1 of the Loan and Security Agreement is hereby
amended to add thereto the following new definitions in appropriate alphabetical
order:

 

““Project Financing Documents” means any Project Financing Agreement and any
agreements, certificates, schedules and other documents delivered thereunder or
in connection therewith.”

 

g.               Section 3.2 of the Loan and Security Agreement is hereby
amended and restated in its entirety to read as follows:

 

3

--------------------------------------------------------------------------------


 

“Notwithstanding the broad grant of the security interest set forth in
Section 3.1, above, nor anything else in any of the Loan Documents, the
Collateral shall not include: (a) more than 65% of the presently existing and
hereafter arising issued and outstanding shares of capital stock of any Foreign
Subsidiary (or of any holding company, substantially all the assets of which
consist directly or indirectly of securities of one or more Foreign
Subsidiaries) which shares entitle the holder thereof to vote for directors or
any other matter; (b) any “intent to use” trademarks at all times prior to the
first use thereof, whether by the actual use thereof in commerce, the recording
of a statement of use with the United States Patent and Trademark Office or
otherwise; (c) any permits, state or local franchises, charters, authorizations
or licenses issued to any Borrower as the holder or licensee thereof, or any
Project Financing Document to which any Borrower or any SPE is party, or any
other contracts or other agreements to which any Borrower or any SPE is a party
(including, without limitation, agreements with any of Manufacturer and Traders
Trust Company, BB&T EFC Energy, LLC, Wells Fargo Equipment Finance, Inc.,
Generate Capital, Inc. and PNC Energy Capital LLC or their respective
Affiliates) and any Project, equipment or other property subject thereto
(including, without limitation, leased or pledged thereunder), now existing or
entered into in the future, in each case only (x) to the extent and for so long
as the terms of such permit, franchise, charter, authorization, license, lease,
contract or other agreement effectively (after giving effect to Sections 9-406
through 9-409, inclusive, of the UCC in the applicable state (or any successor
provision or provisions) or any other applicable laws) prohibits the creation by
such Borrower of a security interest in such permit, license, lease, contract or
other agreement or any Project, equipment or other property subject thereto in
favor of the Lender or would result in an effective invalidation, termination,
default or breach of the terms of any such permit, license, lease, contract or
other agreement (after giving effect to Sections 9-406 through 9-409, inclusive,
of the UCC in the applicable state (or any successor provision or provisions) or
any other applicable laws) in each case unless and until any required consents
are obtained and (y) solely to the extent of the underlying obligations secured
thereby, provided that if and when the prohibition which prevents the granting
of a Lien is removed, terminated or otherwise becomes unenforceable as a matter
of law (including, without limitation, the termination of any such security
interest resulting from the satisfaction of the obligations secured thereby),
and notwithstanding any previous release of Lien provided by the Lender
requested in connection with respect to any such obligations, the Collateral
will be deemed to include, and at all times to have included, such permits,
state or local franchises, charters, authorizations, licenses, leases, contracts
or other agreements and any Project, equipment or other property subject
thereto, in each case without further action or notice by any Person; (d) any
capital stock or other equity interest of any SPE; (e) any equipment securing
purchase money indebtedness or Indebtedness relating to capital leases if the
granting of a Lien to any third party is prohibited by the agreement(s) setting
forth the terms and conditions applicable to such Indebtedness, but only if such
Indebtedness and the Liens securing the same are permitted by this Agreement,
provided that if and when the prohibition which prevents the granting of a Lien
in any such equipment is removed, terminated or otherwise becomes unenforceable
as a matter of law (including, without limitation, the termination of any such
security interest resulting from the satisfaction of the Indebtedness secured
thereby), and notwithstanding any previous release of Lien provided by the
Lender requested in connection with respect to any such Indebtedness, the
Collateral will be deemed to include, and at all times shall have included, such
equipment without further action or notice by any Person; and (f) any Deposit
Accounts that constitute Project Restricted Accounts, but only so long as such
Project Restricted

 

4

--------------------------------------------------------------------------------


 

Accounts are prohibited from being pledged to the Lender pursuant to the
applicable Project Financing Documents.”

 

h.              Section 7.5 of the Loan and Security Agreement is amended to add
as the final sentence thereof a new sentence, which shall read as follows:

 

“Notwithstanding anything to the contrary in this Agreement, Borrower shall have
no obligation to take any action under the law of jurisdiction, other than a
jurisdiction of the United States, for, or with respect to, the granting of any
security interest or lien, the pledging of any interest, or the perfecting of
any security interest, lien or pledge.”

 

i.                  Schedule 5.16 of the Loan and Security Agreement is hereby
replaced in its entirety with the Schedule attached hereto as Schedule 5.16. 
The representations and warranties set forth in Section 5.16 of the Loan and
Security Agreement are true and correct with respect to Schedule 5.16 attached
hereto as of the date hereof.

 

j.                 Schedule 5.18 of the Loan and Security Agreement is hereby
replaced in its entirety with the Schedule attached hereto as Schedule 5.18. 
The representations and warranties set forth in Section 5.18 of the Loan and
Security Agreement are true and correct with respect to Schedule 5.18 attached
hereto as of the date hereof.

 

2.                                      Confirmation; Waiver.  Borrowers and
Lender hereby confirm that the reference to “Master Lease Agreement between Plug
Power Inc. and Generate Capital, Inc. (“Generate”) dated as of June 3, 2016, as
amended by the First Amendment to Master Lease Agreement between Plug Power Inc.
and Generate dated as of June 13, 2016” is and includes a reference to the 2016
Master Lease Facility, including GCI No. 5 and each other rental schedule
delivered thereunder.  Effective as of the date hereof, upon the satisfaction of
the Conditions Precedent, Lender hereby waives any Event of Default arising
under Section 9.2 with respect to Section 7.15 with respect to Plug Hong Kong,
and such Events of Defaults directly related to or arising out of such Event of
Default.

 

3.                                      Conditions Precedent to Effectiveness of
this Amendment.  This Amendment shall become effective as of the date first
above written when, and only when, Lender shall have received counterparts of
this Amendment executed by Borrowers, and Lender shall have additionally
received all of the following:

 

a.              Copies of the organizational documents of Plug Hong Kong,
certified as true and correct by an officer of Plug;

 

b.              The stock certificate representing 65 Ordinary Shares of Plug
Hong Kong;

 

c.               An original transfer power for the foregoing stock certificate,
executed in blank;

 

d.              A certificate of an officer of Plug, certifying as to the
matters set forth in Section 4 below.

 

e.               An amendment fee, in the amount of $30,000.

 

4.                                      Representations. Borrower hereby
represents, warrants and covenants with and to Lender as follows:  (i) as of the
date hereof, no event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing, and Borrower is not
aware of any event likely to occur that is reasonably expected to result in a
Material Adverse Effect; (ii) as of the date hereof, there are

 

5

--------------------------------------------------------------------------------


 

no Events of Default that have not been waived or cured; (iii) Lender has and
shall continue to have valid, enforceable and perfected first-priority liens,
subject only to Permitted Liens, on and security interests in the Collateral and
all other collateral heretofore granted by Borrower to Lender pursuant to the
Loan Documents or otherwise granted to or held by Lender, for the benefit of
Lender; (iv) Borrower has the right, power and authority and has taken all
necessary corporate and other organizational action to authorize the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby, this Amendment has been duly executed and delivered by Borrower’s duly
authorized officers and the agreements and obligations of Borrower contained in
this Amendment constitute the legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by the application of general principles of equity; and (v) the
execution, delivery and performance of this Amendment by Borrower will not
violate any law, rule, regulation, order, contractual obligation or
organizational document of Borrower and will not result in, or require, the
creation or imposition of any lien, claim or encumbrance of any kind on any of
its properties or revenues.

 

5.                                      In consideration of the agreements of
the Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Borrower hereby
unconditionally and irrevocably remises, acquits, and fully and forever releases
and discharges Lender and all respective affiliates and subsidiaries of Lender,
their respective officers, employees, agents, attorneys, principals, advisors,
directors and shareholders, and their respective heirs, legal representatives,
successors and assigns (collectively, the “Released Lender Parties”) from any
and all claims, demands, causes of action, obligations, remedies, suits, damages
and liabilities (collectively, the “Borrower Claims”) arising out of or related
to the Loan Agreement, the other Loan Documents, or the transactions
contemplated therein, whether now known, suspected or claimed, whether arising
under common law, in equity or under statute, which Borrower ever had or now has
against the Released Lender Parties which may have arisen at any time on or
prior to the date of this Amendment.  Borrower covenants and agrees never to
commence, voluntarily aid in any way, prosecute or cause to be commenced or
prosecuted against any of the Released Lender Parties any action or other
proceeding based upon any of the Borrower Claims which may have arisen at any
time on or prior to the date of this Amendment.  Borrower acknowledges and
agrees that the Released Lender Parties have acted in good faith in negotiating
and entering into this Amendment and that the provisions hereof are not in
breach or violation of any duty or obligation, express or implied, of the
Released Lender Parties to Borrower.  The agreements set forth in this Section 5
shall survive the termination or expiration of this Amendment and the
termination of the Loan Documents and the repayment, satisfaction or discharge
of the Obligations.

 

6.                                      On and after the effectiveness of this
Amendment, each reference in the Loan and Security Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the Loan
and Security Agreement, and each of the other Loan Documents to “the Loan and
Security Agreement”, “thereunder”, “thereof’ or words of like import referring
to the Loan and Security Agreement, shall mean and be a reference to the Loan
and Security Agreement, as amended by this Amendment.

 

7.                                      The Loan and Security Agreement and each
of the other Loan Documents, as specifically amended by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Loan Documents and all of the Collateral described therein do and shall continue
to secure the payment of all obligations of the Borrowers under the Loan
Documents, in each case as amended by this Amendment.  For the avoidance of
doubt, Lender does not, and nothing in this Amendment shall be construed to,
release any Lien on  Borrower’s right, title and interest in, to and under, the
Specified Customer Agreements in effect on the

 

6

--------------------------------------------------------------------------------


 

date hereof, except as specifically set forth herein and solely with respect to
the 2016 Master Lease Facility and the 2017 Master Lease Facility.

 

8.                                      The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lender under the Loan
and Security Agreement or any other the Loan Documents, nor constitute a waiver
of any provision of the Loan and Security Agreement or any of the Loan
Documents.

 

9.                                      The Borrowers agree to pay on demand all
costs and expenses of the Lender in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment
(including, without limitation, the reasonable fees and expenses of counsel for
the Lender) in accordance with the terms of Section 11.10 of the Loan and
Security Agreement.

 

10.                               This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by electronic mail,
courier or telefax shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

11.                               This Amendment is subject to the provisions of
Section 11.3 of the Loan and Security Agreement.

 

12.                               Each of the parties represents to each other
party hereto that it has discussed this Amendment with its counsel.

 

13.                               This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Signature pages follow.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWERS:

 

 

 

PLUG POWER INC.

 

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

EMERGING POWER INC.

 

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

EMERGENT POWER INC.

 

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

NY GREEN BANK,

 

a Division of the New York State Energy Research & Development Authority

 

 

 

Signature:

/s/ Alfred Griffin

 

 

 

 

Print Name:

Alfred Griffin

 

 

 

 

Title:

President

 

8

--------------------------------------------------------------------------------